UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or other jurisdiction of incorporation or organization IRS Employer Identification No. 80 Blanchard Road Burlington, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)☒ Yes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ (Do not check if a smaller reporting company) Smallerreportingcompany☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No☒ The number of shares of Common Stock par value $0.001 per share, outstanding as of February 11, 2014 was 18,504,741. 1 Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended December 31, 2013 Index Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of December 31, 2013 and September 30, 2013 4 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2013 and 2012 5 Condensed Consolidated Statements of Comprehensive Loss (unaudited) for the three months ended December 31, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended December 31, 2013 and 2012 7 Notes to Interim Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Qualitative and Quantitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PartII Other Information Item1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 2 Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended December 31, 2013 Statements contained in this Report on Form 10-Q that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the limited market for our common stock, the volatility of the market price of our common stock, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, or our ability to maintain an effective system of internal controls.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2013 as well as in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline Digital” we mean Bridgeline Digital, Inc. 3 PART I—FINANCIALINFORMATION Item 1. Financial Statements. BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) (Unaudited) December 31, September 30, ASSETS Current assets: Cash and cash equivalents $ 621 $ 2,830 Accounts receivable and unbilled receivables, net 4,041 3,194 Prepaid expenses and other current assets 967 963 Total current assets 5,629 6,987 Equipment and improvements, net 2,909 3,065 Intangible assets, net 1,402 1,517 Goodwill 23,835 23,777 Other assets 1,609 1,631 Total assets $ 35,384 $ 36,977 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,467 $ 1,746 Accrued liabilities 853 1,093 Accrued earnouts, current 561 561 Debt, current 20 1,165 Capital lease obligations, current 364 397 Deferred revenue 2,012 1,960 Total current liabilities 5,277 6,922 Accrued earnouts, net of current portion 846 950 Debt, net of current portion 5,470 4,725 Capital lease obligations, net of current portion 445 544 Other long term liabilities 1,151 1,088 Total liabilities 13,189 14,229 Commitments and contingencies Stockholders’ equity: Preferred stock - $0.001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock - $0.001 par value; 20,000,000 shares authorized; 18,476,041 at December 31, 2013and 18,313,765 at September 30, 2013 shares issued and outstanding 19 18 Additional paid-in capital 44,206 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity 22,195 22,748 Total liabilities and stockholders’ equity $ 35,384 $ 36,977 The accompanying notes are an integral part of thesecondensedconsolidated financial statements. 4 BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, exceptshare and per share data) (Unaudited) Three Months Ended December 31, Revenue: Digital engagement services $ 4,549 $ 4,850 Subscription and perpetual licenses 1,577 Managed service hosting 387 556 Total revenue 6,513 6,193 Cost of revenue: Digital engagement services 2,503 2,754 Subscription and perpetual licenses Managed service hosting 84 72 Total cost of revenue 2,984 2,994 Gross profit 3,529 3,199 Operating expenses: Sales and marketing 2,110 1,834 General and administrative 1,031 1,354 Research and development 523 132 Depreciation and amortization 454 424 Total operating expenses 4,118 3,744 Loss from operations ) ) Interest expense, net ) ) Loss before income taxes ) ) Provision for income taxes 21 21 Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Number of weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Dollars in thousands) (Unaudited) Three Months Ended December 31, Net Loss $ ) $ ) Other comprehensive gain (loss): Net change in foreign currency translation adjustment (32 ) 39 Other comprehensive gain (loss): (32 ) 39 Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in)/provided by operating activities: Amortization of intangible assets 125 156 Depreciation 322 268 Other amortization 120 44 Stock-based compensation 42 127 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable and unbilled receivables ) ) Prepaid expenses and other assets 169 ) Accounts payable and accrued liabilities ) ) Deferred revenue 52 1,689 Other liabilities 64 ) Total adjustments ) 1,028 Net cash (used in)/provided by operating activities ) 386 Cash flows from investing activities: Equipment and improvements ) ) Software development capitalization costs/other intangibles ) ) Contingent acquisition payments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of employee stock options 129 67 Proceeds from employee stock purchase plan 13 46 Proceeds from issuance of convertible debt, net of issuance costs 913 - Borrowings from bank line of credit - 500 Payments on term loan ) ) Payments on bank line of credit ) ) Payments on subordinated promissory notes ) ) Principal payments on capital leases ) ) Net cash (used in)/provided by financing activities ) 282 Effect of exchange rate changes on cash and cash equivalents ) 39 Net (decrease)/increase in cash and cash equivalents ) 269 Cash and cash equivalents at beginning of period 2,830 2,126 Cash and cash equivalents at end of period $ 621 $ 2,395 Supplemental disclosures of cash flow information: Cash paid for: Interest $ 70 $ 54 Income taxes $ 24 $ 13 Non cash activities: Equipment purchased under capital leases $ - $ 85 Equipment and other assets included in accounts payable $ 19 $ 46 Accrued contingent consideration (earnouts) $ - $ 83 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 1. Description of Business Overview Bridgeline Digital, The Digital Engagement Company™, enables its customers to maximize the performance of their mission critical websites, intranets, and online stores. Bridgeline’s iAPPS® platform deeply integrates Web Content Management, eCommerce, eMarketing, Social Media management, and Web Analytics to help marketers deliver online experiences that attract, engage and convert their customers across all digital channels. Bridgeline’s iAPPS platform combined with its digital services assists customers in maximizing on-line revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs. In fiscal 2012, Bridgeline Digital announced the release of a new product, iAPPSds (“distributed subscription”), a platform that empowers franchise and large dealer networks with state-of-the-art web engagement management while providing superior oversight of corporate branding. iAPPSds deeply integrates content management, eCommerce, eMarketing and web analytics and is a self-service web platform that is offered to each authorized franchise or dealer for a monthly subscription fee. On August 1, 2013, we acquired franchise web developer ElementsLocal, expanding Bridgeline Digital’s presence in the franchise market place. The iAPPSplatform is delivered through a cloud-based SaaS (“Software as a Service”) multi-tenant business model, whose flexible architecture provides customers with state of the art deployment providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. iAPPS Content Manager and iAPPS Commerce were selected as finalists for the 2014, 2013, and 2012 CODiE Awards for Best Content Management Solution and Best Electronic Commerce Solution, globally. In 2013 , the Web Marketing Association sponsored Internet Advertising Competition honored Bridgeline Digital with three awards for iAPPS customer websites. In addition, in 2013 Bridgeline Digital won fifteen Horizon Interactive Awards for outstanding development of web applications and websites and B2B Magazine has selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States . In 2013, KMWorld Magazine Editors selected Bridgeline Digital as one of the 100 Companies That Matter in Knowledge Management and also selected iAPPS as a Trend Setting Product in 2013. Bridgeline Digital was incorporated under the laws of the State of Delaware on August 28, 2000. Locations The Company’s corporate office is located in Burlington, Massachusetts.The Company maintains regional field offices serving the following geographical locations: Atlanta, GA; Baltimore, MD; Boston, MA; Chicago, IL; Dallas, TX; Denver, CO; New York, NY; San Diego, CA; San Luis Obispo, CA; and Tampa, FL.The Company has one wholly-owned subsidiary, Bridgeline Digital Pvt. Ltd. located in Bangalore, India. 2. Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated. 8 BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) Unaudited Interim Financial Information The accompanying interim Condensed Consolidated Balance Sheet as of December 31, 2013 and September 30, 2013, and the interimCondensed Consolidated Statements of Operations, Comprehensive Income (Loss), and Cash Flows for the three months ended December 31, 2013 and 2012 are unaudited. The unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) and in the opinion of the Company’s management have been prepared on the same basis as the audited consolidated financial statements as of and for the year ended September 30, 2013. These interim condensed consolidatedfinancial statements include all adjustments, consisting of normal recurring adjustments and accruals, necessary for the fair presentation of the Company’s financial position at December 31, 2013 and September 30, 2013 and its results of operations and cash flows for the three months ended December 31, 2013 and 2012. The results for the three months ended December 31, 2013 are not necessarily indicative of the results to be expected for the year ending September 30, 2014. The accompanying September 30, 2013 Condensed Consolidated Balance Sheet has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by US GAAP for complete financial statements. Subsequent Events The Company evaluated subsequent events through the date of this filing and concluded there were no material subsequent events requiring adjustment to or disclosure in these interim condensed consolidated financial statements. Recent Accounting Pronouncements In July 2013, the Financial Accounting Standards Board issued Accounting Standards Update No. 2013-11: “Income Taxes (Topic 740): Presentation of Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists”. This guidance requires an unrecognized tax benefit related to a net operating loss carryforward, a similar tax loss or a tax credit carryforward to be presented as a reduction to a deferred tax asset, unless the tax benefit is not available at the reporting date to settle any additional income taxes under the tax law of the applicable tax jurisdiction. The guidance is effective for the fiscal years and interim periods beginning afterDecember 15, 2013 with early adoption permitted. Management is in the process of evaluating the effects of this guidance but does not believe it will have a significant impact on ourconsolidated financial statements. All other Accounting Standards Updates issued but not yet effective are not expected to have a material effect on the Company’s future financial statements. 3. Accounts Receivable and Unbilled Receivables Accounts receivable and unbilled receivables consists of the following: As of December 31, 2013 As of September 30, 2013 Accounts receivable $ 3,908 $ 3,188 Unbilled receivables 240 111 Subtotal 4,148 3,299 Allowance for doubtful accounts ) ) Accounts receivable and unbilled receivables, net $ 4,041 $ 3,194 9 BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 4. Intangible Assets Changes in the carrying amount of intangible assets are as follows: As of December 31, 2013 Gross Amount Accumulated Amortization Impairment Net Amount Intangible assets: Domain and trade names $ 72 $ ) $ - $ 44 Customer related ) ) 1,082 Non-compete agreements ) - 276 Acquired software ) - - Total intangible assets $ 5,963 $ ) $ ) $ 1,402 As of September 30, 2013 Gross Amount Accumulated Amortization Impairment Net Amount Intangible assets: Domain and trade names $ 62 $ ) $ - $ 34 Customer related ) ) 1,182 Non-compete agreements ) - 301 Acquired software ) - - Total intangible assets $ 5,953 $ ) $ ) $ 1,517 Total amortization expense related to intangible assets for the three months ended December 31, 2013 and 2012 was $125 thousand and $156 thousand, respectively, and are reflected in operating expenses on the Condensed Consolidated Statements of Operations. 5
